     Case 3:20-cv-00954-MMA-KSC Document 29 Filed 08/19/20 PageID.195 Page 1 of 4



1
2
3
4
5
6
7
8                            UNITED STATES DISTRICT COURT
9                         SOUTHERN DISTRICT OF CALIFORNIA
10
11    RANDALL SCOTT McGRAW,                             Case No.: 3:20-cv-00954-MMA-KSC
12                                     Plaintiff,
                                                        SCHEDULING ORDER
13    v.                                                REGULATING DISCOVERY
                                                        AND OTHER PRE-TRIAL
14    PACIFICA ASHWOOD LLC;
                                                        PROCEEDINGS
      EQUIFAX, INC.; EXPERIAN
15
      INFORMATION SOLUTIONS, INC.;
16    TRANSUNION, LLC; and
      CONTEMPORARY INFORMATION
17
      CORP.,
18                                  DefendantS.
19
20         Pursuant to Rule 16.1(d) of the Local Rules, a Case Management Conference was
21   held on August 17, 2020. After consulting with the attorneys of record for the parties
22   and being advised of the status of the case, and good cause appearing, IT IS HEREBY
23   ORDERED:
24         1.     Counsel for defendant Pacifica Ashwood LLC shall contact the Chambers of
25   Magistrate Judge Karen S. Crawford within 5 days of a ruling on Pacifica Ashwood
26   LLC’s pending Motion to Dismiss Pursuant to Rule 12(b)(6) (Doc. No. 23) to obtain a
27   date for a further Status Conference.
28   //

                                                    1
                                                                           3:20-cv-00954-MMA-KSC
     Case 3:20-cv-00954-MMA-KSC Document 29 Filed 08/19/20 PageID.196 Page 2 of 4



1          2.     Any motion to join other parties, to amend the pleadings, or to file additional
2    pleadings must be filed by September 18, 2020.
3          3.     All fact discovery must be completed by all parties by January 15, 2021.
4    “Completed” means that all discovery under Rules 30-36 of the Federal Rules of Civil
5    Procedure, and discovery subpoenas under Rule 45, must be initiated a sufficient period
6    of time in advance of the cut-off date, so that it may be completed by the cut-off date,
7    taking into account the times for service, notice and response as set forth in the Federal
8    Rules of Civil Procedure. Counsel must promptly and in good faith meet and confer
9    with regard to all discovery disputes in compliance with Local Rule 26.1(a). The
10   Court expects counsel to make every effort to resolve all disputes without court
11   intervention through the meet and confer process. If the parties reach an impasse on any
12   discovery issue, counsel must file an appropriate motion within the time limit and
13   procedures outlined in the undersigned magistrate judge’s chambers rules. A failure to
14   comply in this regard will result in a waiver of a party’s discovery issue. Absent an
15   order of the court, no stipulation continuing or altering this requirement will be
16   recognized by the court.
17         4.     The parties must designate their respective experts in writing by January
18   29, 2021. The parties must identify any person who may be used at trial to present
19   evidence pursuant to Rules 702, 703 or 705 of the Fed. R. Evid. This requirement is not
20   limited to retained experts. The date for exchange of rebuttal experts must be by
21   February 12, 2021. The written designations must include the name, address and
22   telephone number of the expert and a reasonable summary of the testimony the expert is
23   expected to provide. The list must also include the normal rates the expert charges for
24   deposition and trial testimony.
25         5.     By March 12, 2021, each party must comply with the disclosure provisions
26   in Rule 26(a)(2)(A) and (B) of the Federal Rules of Civil Procedure. This disclosure
27   requirement applies to all persons retained or specially employed to provide expert
28   testimony, or whose duties as an employee of the party regularly involve the giving of

                                                   2
                                                                             3:20-cv-00954-MMA-KSC
     Case 3:20-cv-00954-MMA-KSC Document 29 Filed 08/19/20 PageID.197 Page 3 of 4



1    expert testimony. Except as provided in the paragraph below, any party that fails to
2    make these disclosures will not, absent substantial justification, be permitted to use
3    evidence or testimony not disclosed at any hearing or at the time of trial. In
4    addition, the Court may impose sanctions as permitted by Fed. R. Civ. P. 37(c).
5          6.     Any party must supplement its disclosure regarding contradictory or rebuttal
6    evidence under Fed. R. Civ. P. 26(a)(2)(D) by March 26, 2021.
7          7.     All expert discovery must be completed by all parties by April 16, 2021.
8    The parties must comply with the same procedures set forth in the paragraph governing
9    fact discovery.
10         8.     Failure to comply with this section or any other discovery order of the court
11   may result in the sanctions provided for in Fed. R. Civ. P. 37, including a prohibition on
12   the introduction of experts or other designated matters in evidence.
13         9.     All dispositive pretrial motions, including motions for summary judgment
14   and motions addressing Daubert issues, must be filed by May 17, 2021. 1 Counsel for the
15   moving party must obtain a motion hearing date from Judge Anello’s law clerk. The
16   period of time between the date you request a motion date and the hearing date may vary
17   from one district judge to another. Please plan accordingly. Failure to make a timely
18   request for a motion date may result in the motion not being heard.
19         10.    If appropriate, following the filing of an order ruling on a motion for
20   summary judgment or other dispositive pretrial motion, or in the event no such motion is
21   filed, after the expiration of the deadline set forth in paragraph 8, supra, Judge Anello will
22   issue a pretrial scheduling order setting a pretrial conference, trial date, and all related
23   pretrial deadlines. The parties must review and be familiar with Judge Anello’s Civil
24   Chambers Rules, which provide additional information regarding pretrial scheduling.
25   //
26
27
     1
      This deadline is not applicable to pretrial motions in limine. For further information
28   regarding motions in limine, please refer to Judge Anello’s Civil Chambers Rules.

                                                    3
                                                                                3:20-cv-00954-MMA-KSC
     Case 3:20-cv-00954-MMA-KSC Document 29 Filed 08/19/20 PageID.198 Page 4 of 4



1          11.    A Mandatory Settlement Conference will be conducted on May 3, 2021 at
2    9:30 a.m. in the chambers of Magistrate Judge Karen S. Crawford. Counsel or any party
3    representing himself or herself must submit confidential settlement briefs directly to the
4    magistrate judge’s chambers by April 26, 2021. All parties are ordered to read and fully
5    comply with the Chambers Rules of the assigned Magistrate Judge.
6          12.    A post trial settlement conference before a magistrate judge may be held
7    within 30 days of verdict in the case.
8          13.    The dates and times set forth herein will not be modified except for good
9    cause shown.
10         14.    Briefs or memoranda in support of or in opposition to any pending motion
11   must not exceed twenty-five (25) pages in length without leave of a district court judge.
12   No reply memorandum will exceed ten (10) pages without leave of a district court judge.
13   Briefs and memoranda exceeding ten (10) pages in length must have a table of contents
14   and a table of authorities cited.
15         15.    Plaintiff’s counsel must serve a copy of this order on all parties that enter
16   this case hereafter.
17   IT IS SO ORDERED.
18   Dated: August 19, 2020
19
20
21
22
23
24
25
26
27
28

                                                   4
                                                                              3:20-cv-00954-MMA-KSC
